Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This action is responsive to the RCE filed on 10/20/2020. Claims 12-21 and 23-30 are pending in the case.
Continued Examination
3.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/20/2020 has been entered.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/20/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
5.	Claims 1-10 are allowed.

Reasons for Allowance
7.	IDS dated 10/20/2020 have been fully considered and does not impact the patentability of the claims as recited on the Notice of Allowance dated 07/22/2020.  
8. 	The following is a statement of reasons for notice of allowance.                  
The present invention is directed to a  method in a data processing system comprising at least one processor and at least one memory coupled to the at least one processor, for generating statistical information for query optimization in the data processing system, the data processing system comprising a first database engine maintaining a current first dataset and an analytics accelerator maintaining a second dataset generated from previous first datasets. the method comprising: receiving, at the first database engine, a database query for accessing the current first dataset, the database query involving one or more attributes of the current first data set; obtaining, by the first database engine from the analytics accelerator, statistical information on one or more attributes of the current first dataset collected from the second dataset that is generated from previous first datasets, wherein the previous first datasets are datasets that were maintained previous to the current first dataset by the first database engine; generating, by the first database engine, a query execution plan for the database query on the current first dataset using the statistical information collected on the second dataset: and processing, by the first database engine, the database query according to the query execution plan.
 (US 20140095443 A1) teaches, a portion of data from a first processing system is archived onto a second processing system based on partitions of the data. A query received at the first processing system is processed at the second processing system to retrieve archived data satisfying the received query in response to determining at the first processing system that the received query encompasses archived data. Embodiments of the present invention further include methods, systems, and computer program products for archiving and accessing data in substantially the same manner (See Abstract).
The cited prior art on record Gangloor; Prabhaker (US 20150324432 A1) teaches, A DBMS performs a series of experiments by generating sets of statistics describing data over which particular database statements run. The DBMS submits each of these sets of statistics to a query optimizer, which returns information for an execution plan that the optimizer would use to implement the statements given the submitted set of data statistics. If the DBMS determines that the optimizer changes the established execution plan for the database statements for any of the submitted sets of statistics, the DBMS performs one or more actions to mitigate the risk of changing execution plans, such as automatically tuning the database statements or the entire workload, and/or sending information about the database statements to a database administrator. Techniques are also described for calculating diagnostic values based on the results of such experiments, which quantify the sensitivity of the execution plans to changes in data statistics (See Abstract, Paragraphs [0026] - [0029]). 
The cited prior art on record Draese; Oliver (US 20140095443 A1) and Gangloor; Prabhaker (US 20150324432 A1) does not teach or suggest, in combination with the rest “obtain, by the first database engine from the analytics accelerator, statistical information on one or more attributes of the current first dataset collected from the second dataset that is generated from previous first datasets, wherein the previous first datasets are datasets that were maintained previous to the current first dataset by the first database engine: generate: by the first database engine, a query execution plan for the database query on the current first dataset using the statistical information collected on the second dataset”.
	For these reasons, claim 1 is allowed.  
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached on Monday-Friday, 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ASHISH THOMAS can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.


/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164